Citation Nr: 1719402	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  09-29 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a nasal disorder, to include chronic rhinitis with Eustachian tube dysfunction and bilateral turbinate hypertrophy with obstruction, to include secondary to deviated nasal septum.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1960 to November 1964 with additional service with the National Guard and Reserve.  He retired from the Reserve in March 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board remanded this case in November 2011, September 2013, and February 2016 for further development.   

The Veteran testified at a travel board hearing in May 2011.  A copy of the transcript is of record. 


FINDING OF FACT

A nasal disorder, to include chronic rhinitis with Eustachian tube dysfunction and bilateral turbinate hypertrophy with obstruction, was not demonstrated during active service, and the preponderance of the probative evidence weighs against finding a relationship between any nasal disorder and the Veteran's active service or his service-connected deviated nasal septum.



CONCLUSION OF LAW

A nasal disorder, to include chronic rhinitis with Eustachian tube dysfunction dysfunction and bilateral turbinate hypertrophy with obstruction, was not incurred in or aggravated by service, and such disorder was not caused or aggravated by a deviated nasal septum.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Further, the Board finds that there has been substantial compliance with its February 2016 remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

"Active military service" is defined in VA laws and regulations as including any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred in the line of duty. 38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6 (a) (2016).

In order to establish service connection for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but only for the degree of disability resulting from aggravating of disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.; see 38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).

Nasal Disorder 

In July 1961, the Veteran fractured the bridge his nasal bone.  There was no artery or nerve involvement.  According to November 1964 and November 1986 medical examinations, the Veteran's nose and sinuses were clinically evaluated as "normal."  

Post-service medical records reveal a complaint of nasal stuffiness in November 2007 and a diagnosis of chronic rhinitis with Eustachian tube dysfunction in October 2007.  The Veteran is currently diagnosed with chronic rhinitis with Eustachian tube dysfunction, a deviated nasal septum, and bilateral turbinate hypertrophy with obstruction.  

The Veteran's complaint of nasal stuffiness is noted, and the appellant is competent to report symptoms of nasal disorders, as well as a history of the same.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).  A layperson such as the appellant, however, who is untrained in the field of medicine is not competent to diagnose nasal disorders, such as chronic rhinitis with Eustachian tube dysfunction, a deviated nasal septum, and bilateral turbinate hypertrophy with obstruction, or offer an opinion as to etiology.

In a December 2011 VA examination report and addendum opinion, the Veteran was diagnosed with a deviated nasal septum.  Significantly, the examining otolaryngologist opined that it was less likely than not that the Veteran's chronic rhinitis with Eustachian tube dysfunction was related to or aggravated by his in-service fracture or deviated nasal septum.  He noted that the nasal fracture, which caused the nasal septal deviation, was an anatomic issue and the chronic rhinitis was an inflammatory issue. 

In a June 2013 VA addendum the same otolaryngologist opined that it was less likely than not that the Veteran's chronic rhinitis with Eustachian tube dysfunction was related to his in-service nasal fracture.  He once again noted that the nasal fracture was anatomic in nature and the chronic rhinitis was inflammatory in nature.  

In a January 2016 VA examination report a different examiner diagnosed the Veteran with allergic rhinitis, deviated nasal septum, and bilateral turbinate hypertrophy with obstruction.  Following that examination the physician opined that it was less likely than not that the Veteran's bilateral turbinate hypertrophy was related to his in-service nasal fracture or his service-connected deviated nasal septum.  He stated that it was "within reasonable medical probability" that the bilateral turbinate hypertrophy was related to a recurrent allergic phenomenon, and the nasal fracture was a mechanical disruption.  The examiner opined that since they are two separate pathophysiological processes, they would not be related.  

In a March 2016 VA examination report the otolaryngologist who performed the December 2011 VA examination diagnosed the Veteran with allergic rhinitis and deviated nasal septum.  He opined that it was less likely than not that the Veteran's chronic rhinitis was related to or aggravated by his a deviated nasal septum.  The examiner noted that the medical evidence presented in the December 2015 Informal Hearing Presentation provided that both deviated nasal septum and chronic rhinitis could cause nasal obstruction.  The examiner noted that such a statement was not the same as saying that one could cause the other.  

On review, the evidence shows that the Veteran's nasal disorders, to include chronic rhinitis with Eustachian tube dysfunction and bilateral turbinate hypertrophy with obstruction, was not incurred in or aggravated by service or caused or permanently aggravated by his service-connected deviated nasal septum.  The preponderance of the evidence is against the claim and the doctrine of reasonable doubt does not apply.  See 38 C.F.R. § 3.102. 

Should the Veteran be able to secure well-reasoned medical opinion evidence showing that it is at least as likely as not that his current nasal disorders are related to service or to his service-connected deviated nasal septum, he should submit that evidence to the RO.  That evidence would be reviewed to see whether it is sufficient to reopen the claim and ultimately whether it is sufficient to allow the claim.  38 U.S.C.A. §§ 1110, 1131, 5108.  At this time, however, the preponderance of the probative evidence points to the conclusion that chronic rhinitis with Eustachian tube dysfunction and bilateral turbinate hypertrophy with obstruction are not due to service or a deviated nasal septum.  As such, the claim must be denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for a nasal disorder, to include chronic rhinitis with Eustachian tube dysfunction and bilateral turbinate hypertrophy with obstruction, to include secondary to deviated nasal septum is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


